Citation Nr: 1032483	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-37 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, as 
secondary to    service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to April 1967.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied entitlement to the benefit sought.

The Veteran was previously scheduled to attend a May 2010 Travel 
Board hearing, but did not appear for it. He has not since 
offered a good cause explanation for nonappearance, or requested 
a new hearing. Therefore, his hearing request is deemed 
withdrawn. See 38 C.F.R. § 20.704(e) (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Board finds upon review of the record that a new VA medical 
examination   and opinion is warranted to determine the etiology 
of the claimed condition of       erectile dysfunction. 

Under applicable law, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) (2009). 
In addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. See 38 C.F.R. § 3.310(b) (2009);              Allen 
v. Brown, 7 Vet. App. 439 (1995). The current version of 38 
C.F.R.                      § 3.310(b) provides that any increase 
in severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the disease, 
will be service connected.  

In January 2006, a VA Compensation and Pension examination was 
conducted  with regard to the condition presently at issue. 
According to the VA examiner's summary of medical history, the 
Veteran then reported having been diagnosed   with erectile 
dysfunction and hypertension at the same time several years ago,          
and having started on anti-hypertensive agents. He further 
reported that initially,               he stopped taking the 
blood pressure medication and noticed that his potency returned. 
He had been on blood pressure medication consistent for the last                     
6 months, and prior to his consistent use of his anti-
hypertensives he noted that he was able to function sexually. A 
physical examination was then completed.             

The VA examiner's stated impression was of a patient with a 
history of diabetes and hypertension. The examiner further 
commented that when the Veteran was not on hypertensive 
medications, his sexual function was normal. Therefore, it was 
concluded, diabetes was not the cause of his erectile 
dysfunction. 

The Veteran has since explained on several instances that he 
never related to the VA examiner a medical history as stated 
above, and that specifically he did not describe anti-
hypertensive medication as a factor behind the manifestation of 
erectile dysfunction. 

Having considered these statements proffered by the Veteran, in 
the interest of conducting an accurate and comprehensive medical 
examination, and in view of the fact that the potential impact of 
several medications taken directly for diabetes mellitus were 
never fully considered, an arrangement for a new VA medical 
examination is deemed warranted. See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim).
 





Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA examination. The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. The VA examiner must then 
indicate whether it is at least as likely as 
not that the diagnosed erectile dysfunction 
is etiologically related to service-connected 
diabetes mellitus, type II. The examiner 
should consider both initial causation of 
erectile dysfunction by the service-connected 
diabetes mellitus, and the possibility that           
the erectile dysfunction has been permanently 
aggravated by the same. For purposes of this 
analysis, aggravation is defined as a 
permanent worsening of the nonservice-
connected disability beyond that due to the 
natural disease process.

In addition, for purposes of the above 
inquiry, the VA examiner should take directly 
into account whether          the Veteran's 
medications used for the treatment of 
diabetes mellitus, type II, including 
Metformin and Glyburide, had any role in the 
development of erectile dysfunction. 

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However,  if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

2.	The RO/AMC should then review the claims 
file.            If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claim for service connection for erectile 
dysfunction,          as secondary to 
diabetes mellitus, type II, in light of all 
additional evidence received. If the benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 







This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

